Deen, Presiding Judge.
1. The motion to dismiss is denied. Code Ann. § 6-809 (b).
2. On the trial of an issue of non est factum, very slight evidence of the execution of the paper is sufficient to justify submission of the question to the trier of fact. Emory v. Smith, 54 Ga. 273. However, after the introduction of some proof of the execution, the issue made under the plea must be determined by the trier of fact according to the preponderance of the evidence. *48Steiner v. Blair, 38 Ga. App. 753, 754 (145 SE 471). The trial judge did not err in allowing the instrument into evidence. There is sufficient evidence in the record to support the trial judge’s finding that "the plaintiff has not carried the burden of proof required by law as to the signing and execution of the note upon which the above action is brought.” Bank of Norwood v. Chapman, 19 Ga. App. 709 (6) (92 SE 225).
Submitted January 6, 1977
Decided January 18, 1977.
Richard V. Karlberg, Jr., for appellant.
Albert A. Roberts, for appellee.

Judgment affirmed.


Webb and Marshall, JJ., concur.